DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9-12, and16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ion et al (US 2018/0088588).

With respect to Claims 1, 9, and 16: A method comprising: [Ion (abstract, Fig 5B, Fig 8, para 0067) has disclosed associated cameras for inputting image data and a computing device having CPU and memory for carrying out the steps of the digital image processing method of Ion.]
	capturing a first wavelength emitted by a first type of traffic light; [Ion (para 0051) a first wavelength corresponding to at least one of a wavelength of an identified traffic light object as captured by the imaging system (para 0051) that is the machine vision system that allows said wavelength to pass through the filters to the image sensor/camera (para 0035-0037 and 0046-0047).]
	identifying, based on the first wavelength, a first color value associated with the wavelength emitted by the first type of traffic light; [Ion (para 0051) the reception of light through selected color filter array such that the received wavelengths emitted by objects include wavelengths according to identified objects such as traffic lights, wherein objects (para 0051 and 0061-0062) have corresponding color values of a “first” “second” and so on as corresponding to the object type.]
	capturing, by a first camera, a first image, video, or real-time feed of a portion of a test target, the first portion of the test target including first light color that is based on the first color value; [Ion (para 0066 and 0060-0061) has disclosed the capture of at least one image using a camera, wherein said image can contain a portion that is a “test target” corresponding to the “traffic light” object identified as a traffic light (para 0051). Said traffic light comprising a color of a first values is identified by at least para 0051 of Ion.]
	identifying, based on the first image, video, or real-time feed of the first portion of a test target, a second color value output by the camera; [Ion (para 0061-0063) based on the Macbeth chart a second color value corresponding to the object output by the camera is identified (para 0061), said objects including sky, foliage, flowers (para 0062) and implicitly the identified objects acquired by the machine vision system as listed in para 0051 and including said traffic light color.]
	detecting, based on a comparison between the first color value and the second color value, that a difference exists between the first color value and the second color value; and [Ion (para 0062) the captured color values 1st color values of the identified object and output by the camera having a second value are compared at the Macbeth chart to determine the degree of color accuracy (para 0062).]
	adjusting, based on the detection that a difference exists between the first color value and the second color value, at least one of: a property of the camera or signal processing associated with the camera. [Ion (para 0062, 0063, 0064, and 0065-0066). The application of color transforms corresponding to the automotive application such that the captured image data having identified objects are adjusted to reflect change in values (see MacBeth Chart 600 and “automotive reference chart”) of said colors based at least on color corresponding to the identified object captured by the machine vision system. Hence, a transform of a first color value identified to correspond to a second color value of the Macbeth chart as disclosed by the teachings of Ion.]

With respect to Claims 2 and 17:  The method of Claim 1, wherein the adjustment includes creating a second color correction matrix (CCM) based on a first CCM associated with the camera. [Ion (Fig 14-16) has disclosed the application of both a first and second CCM corresponding to the capture and display information (CIE CCM and Display CCM of Fig 16).]

With respect to Claims 3 and 18: The method of Claim 1, wherein the first color value and the second color value are RGB values. [Ion – para 0037 and 0052, wherein the color spaces are at least a subset of the RGB color space (para 0052).]

With respect to Claims 4, 11, and 19: The method of Claim 2, further comprising: [The process of Ion is performed for each of a second and subsequent image capture (para 0051 – video data of a machine vision system) to facilitate in the identification and display of color image objects corresponding to identified objects such a first type of traffic light (para 0051). Therefore, the subsequent repletion of steps of claims 1-2 for a second and subsequent image data has been disclosed by Ion.]
	capturing, by the first camera during real-time operation of on a vehicle, a second image, video, or real-time feed of a traffic light that is of the first type of traffic light; [As per the above discussion and the mapping of claim limitations discussed in claim 1: These limitations have been taught by the cited prior art of Ion.]
	receiving a first output from the first camera based on the captured second image, video, or real-time feed that includes the second color value; and [As per the above discussion and the mapping of claim limitations discussed in claim 1: These limitations have been taught by the cited prior art of Ion.]
	applying the second CCM to the second color value to produce a second output including the first color value. [Ion (Fig 14-16) has disclosed the application of both a first and second CCM corresponding to the capture and display information (CIE CCM and Display CCM of Fig 16).]

With respect to Claims 5 and 12: The method of Claim 4, further comprising determining that the traffic light is of the first type of traffic light, and wherein applying the second CCM to the second value is based on the identification that the traffic light is of the first type of traffic light. [As per the above discussion of claim 1: The identification and color correction based on the first color values corresponding to a first traffic light have been disclosed by Ion, wherein the CCM is based on the color correction charts discussed in at least para 0061-0063 of Ion having mappings based on object color values of a first type and so on.]

With respect to Claim 10: The system of claim 9, wherein the adjustment includes creating a second color correction (CCM) based on a first CCM associated with the camera, [Ion (Fig 14-16) has disclosed the application of both a first and second CCM corresponding to the capture and display information (CIE CCM and Display CCM of Fig 16).] and wherein the first color value and the second color values are RGB values. [Ion – para 0037 and 0052, wherein the color spaces are at least a subset of the RGB color space (para 0052).]

With respect to Claim 20: The non-transitory computer readable medium of claim 16, wherein the object is a road-lane marker. [Ion (para 0051) has disclosed that the identified objects can include roadway markings.]

Allowable Subject Matter
Claims 6-8 and 13-15, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Each of claims 6-8 and 13-15 further require an identification of a second type of traffic light and a second set of corrections based at least on the type of traffic light and the color values associated therewith. The currently presented prior art of Ion et al and the known prior art have not further disclosed the identification of specific traffic lights having specific wavelength emitted thereby, the association of a color value with said specific wavelength, then the determination of adjustment of the color value based on said color value comparisons as dependent on said type of traffic light.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zakir et al (“A NOVEL APPROACH TO IN-CAR ROAD SIGN RECOGNITION”) has disclosed a method of using CCM and color segmentation to identify traffic signs based on color (see abstract and page 4).
Vitas et al (“Traffic Light Detection in Autonomous Driving Systems”) has disclosed (Fig 2, abstract, pages 93-94) a machine learning method of detection of different types of traffic lights. However, the process does not include the detection of the type of traffic light, but only a detection method that is robust in the detection of lights of differing types. Furthermore, the detection process of Vitas does not further teach or suggest the correction of color based on the type of traffic light.
Possatti et al (“Traffic Light Recognition Using Deep Learning and Prior Maps for Autonomous Cars”) a machine learning method of detection of different types of traffic lights (Fig 1-2, Abstract, and Section B of pages 3-4. However, the process does not include the detection of the type of traffic light, but only a detection method that is robust in the detection of lights of differing types. Furthermore, the detection process of Vitas does not further teach or suggest the correction of color based on the type of traffic light.
Fan et al (“An Efficient Framework for Recognizing Traffic Lights in Night Traffic Images”) has disclosed a method of traffic light detection based on ROI extraction depending on color (abstract, Fig 1-2, page 1 RHC though page 2 LHC). The process of detection and extraction of Fan based on a comparison of Regions of the image data to color templates known to correspond to traffic lights. The process of Fan further including a different color template selection and recognition process for detecting the traffic lights based on whether the real-time image data being processed for detection of traffic lights is captured in a daytime or nighttime setting.
Qiao et al (WO 2021164018 A1, English translation attached with this communication) has disclosed a process of detecting traffic light signals from a vehicle, wherein the type of traffic signal, the status of the traffic signal are also determined based on the identification process. The reference has not further disclosed or associated the identification with color information, or the correction of color information associated with type of traffic signal identified.
Zhao et al (US 2019/0318175) has disclosed a method of color based street sign/marking recognition, wherein color shift due to lighting is taken into account (abstract, para 0006, 0021).
Li et al (US 2019/0087673) has disclosed a method of traffic light identification from image data captured from a vehicle, wherein color information and location based information are used to identify street light targets (para 0004-0007, 0024 and 0047-0048).
Zhou et al (US 2019/0122059) has disclosed an object detection process in video image data including the detection of traffic lights in a scene (para 0005 and 0088). The process of Zhou including the detection of one or more types of traffic lights (para 0088, 0118, 0128, and 0133), and the determination of the traffic light status based on color types of the traffic signal (para 0138). Zhou has not further disclosed or suggested the correction of color values or the correction of color values as they pertain to wavelengths corresponding to specific types of traffic signals.
Kido (US 8861787) has disclosed a method of detection of traffic signal light coloration so as to determine the specific objects such as “traffic light red” traffic light yellow” “traffic light blue” based on corrected luminance image data. The captured image data being luminance corrected to improve the detection of said traffic light signal objects.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321. The examiner can normally be reached 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        


/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666